Citation Nr: 1214081	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  07-31 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a left knee disability, claimed as secondary to service-connected status post right total knee replacement.

2.  Entitlement to service connection for a lumbar spine disability with right lower extremity radiculopathy, to include as secondary to service-connected status post right total knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from January 1954 to January 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an a rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Travel Board hearing held in November 2010, before the undersigned Veterans Law Judge at the Phoenix RO.  The transcript from that hearing has been associated with the claims file and reviewed.  In January 2011, the Board remanded this case to the RO, through the Appeals Management Center (AMC) in Washington, D.C. for further evidentiary development.  Following completion of the actions requested therein, as well as a continued denial of the Veteran's secondary service connection claims, the AMC returned the case to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record reflects that Veteran's left knee disability was not caused or aggravated by the service-connected right knee disability.  

2.  The preponderance of the competent medical and other evidence of record reflects that Veteran's lumbar spine disability, was not present in service; did not manifest within one year of his discharge from service; and was not caused or aggravated by the service-connected right knee disability.  


CONCLUSIONS OF LAW

1.  The Veteran's left knee disability is not proximately due to or aggravated by the service-connected status post right total knee replacement.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2011).

2.  The Veteran's lumbar spine disability with right lower extremity radiculopathy was not incurred in or aggravated by service; may not be presumed to have been incurred in service; and is not proximately due to or aggravated by the service-connected status post right total knee replacement.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In pre-adjudication letters dated in July 2006 and October 2006, the RO informed the Veteran of its duty to assist him in substantiating his claims under the VCAA, and the effect of this duty upon his claims.  These letters also informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the secondary service connection claims adjudicated herein.  His in-service and pertinent post-service treatment reports and VA examinations were obtained, with the most recent occurring in 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The May 2010 VA examination, and the August 2010 addendum, obtained in this case are more than adequate, as together they reflect a full review of all medical evidence of record, are supported by sufficient detail, refer to specific documents and medical history to support the conclusions reached, and address service connection on both a secondary and aggravation basis, as required by 38 C.F.R. § 3.310. 

During the course of the appeal the Veteran disclosed that he had been awarded Social Security Administration (SSA) benefits.  However the associated records could not be obtained in connection with these claims.  An October 2011 memorandum of unavailability of Federal records is included in the record, and the Veteran was provided proper notice of the inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).  In addition, other evidence in the claims file indicates that the Veteran's receipt of SSA benefits was, for all intents and purposes, based on age and/or retirement, as opposed to disability.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his service connection claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

The Veteran is seeking service connection, on a secondary basis for left knee and lumbar spine disabilities that he believes were caused, or made worse, by his service-connected right knee disability as a result of an altered gait.  The Board notes that a claim for direct service connection for a left knee disability was previously denied in August 1986.  He has since limited his argument to principles of secondary service connection; thus, the Board will proceed to consider this limited aspect of his appeal.  However, with regard to the lumbar spine disability, the Veteran has recently alleged, in the alternative, that his lumbar spine disability was the result of an injury during service.  See Private Medical Opinion dated in March 2007.  As a result, the Board will analyze the lumbar spine claim on both direct and secondary service connection bases. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection for certain specified chronic diseases, such as arthritis, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.  (The Veteran filed his claim in May 2006.)

Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995). 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In this regard, the Board notes that service connection is currently in effect for status post right total knee replacement, rated as 60 percent disabling since January 1998.

Service treatment records are entirely negative for any specific lumbar spine complaints during service, and none are documented.  In addition, there was no reference to a lumbar spine disability at the time of his 1957 separation physical.  Instead, a clinical evaluation of his spine was normal.  

The claims file is extensive, consisting of three volumes of evidence that includes VA and private outpatient treatment records, VA examination reports and private medical opinions.  These records cover a period from 1962 to 2010 and show the earliest medical evidence of treatment for left knee and lumbar spine disabilities are found in VA outpatient treatment records dated in 1989 and 1990, respectively.  

Specifically, these treatment records include a January 1989 X-ray report which show some degenerative changes in both knees.  There was also evidence of an old injury to the left medial collateral ligament and a bipartite patella on the right.  X-rays of the lumbar spine dated in December 1990 showed considerable degenerative arthritis of the lumbar spine.  Also of record is a December 1991 private medical opinion.  It was noted that the Veteran had initially presented a year prior with the chief complaint of low back pain after a lifting injury.  The Veteran also gave a history of low back pain for 15 years from an insidious onset.  Subsequent records show the Veteran underwent a right total knee arthroplasty in January 1994.  These treatment records do not provide a medical opinion as to whether the left knee or lumbar spine disabilities were caused or aggravated by the service-connected right knee.  

When examined by VA in July 1995, the Veteran gave a history of right leg fracture during service.  Since then he has had problems with his right leg, particularly the right knee, which ultimately resulted in right total knee arthroplasty in 1994.  He reported multiple falls with resulting injuries to the right side of his body including a right wrist facture in 1970 and a right elbow injury in 1983.  He also reported constant back pain since about 1979.  He was formerly employed as a contractor, but had retired in 1994, primarily because of chronic back pain.  The examiner referred to X-rays from February 1995 which, showed degenerative changes in the lumbar spine without significant disc collapse.  

On examination the Veteran was quite stiff, but was able to forward flex to mid-shin level and lacked 20 degrees of spine extension.  Gait examination revealed he walked in a stooped position.  Deep tendon reflexes were 2+ on the quadriceps on the left and unelicitable on the right secondary to the total knee arthroplasty.  Achilles was 1+ bilaterally.  There was decreased sensation to pain along the sole of his right foot and weak dorsiflexion and eversion of 4/5 also on the right.  The clinical impression was degenerative spine disease unrelated to his right knee condition. 

In April 2005, the Veteran underwent additional surgery for right total knee revision because of a prior failed right total knee arthroplasty.

The next relevant medical evidence is a private medical opinion dated June 2006 from a physician who noted initial treatment of the Veteran in February 2006 for multiple medical conditions including a right total knee replacement and lumbar laminectomy.  The examiner opined that the Veteran's left knee was now giving him problems due to the strain of compensating for the right knee injury.  He further opined that the right knee injury was aggravating the back and knee conditions.  

The Veteran was provided a VA examination in August 2006 to determine the etiology of his left knee and lumbar spine conditions.  On examination the Veteran's gait was normal with no abnormal weight bearing.  Range of motion of both knees was 0 to 120 degrees with no evidence of instability, patellar/meniscus abnormality, effusion, dislocation, or locking.  McMurray's testing was negative.  Examination of the lumbar spine revealed no evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  The clinical impression was degenerative joint disease of the left knee and lumbar spine.  After reviewing the Veteran's claims folder and conducting a physical examination, the VA examiner concluded that he was unable to argue for or against a relationship between the back and left knee and the service connected knee, therefore he could not resolve this issue without resort to mere speculation.  

Recently, the United States Court of Appeals for Veterans Claims (Court) has provided guidance as to when VA can accept an examiner's statement that an opinion cannot be provided without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Court held that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  Thus, the opinion, while not discounted entirely, is entitled to a lesser degree of probative weight. 

In March 2007, the Veteran submitted a second medical opinion from his private treating physician.  On this occasion the Veteran reported that at the time of his right knee fracture in service, his back was giving him problems, but was not evaluated.  The examiner again opined that due to the complications of the right knee injury and back problems, the Veteran's left knee was showing signs of stress and strain due to compensation.  The examiner further concluded that he felt re-evaluation of these conditions was warranted as the original injuries were sustained while the Veteran was on active duty.  

The remaining post-service records show the Veteran underwent a left total knee arthroplasty in 2009.

In May 2010, the Veteran underwent an additional VA examination in connection with the claim.  The examiner reviewed the claims file in its entirety, took a detailed history of symptoms, and reviewed the Veteran's medical history since the in-service right leg fracture, as well as radiology findings, and clinical reports from treating physicians.  The examiner noted the Veteran was service-connected for a right knee injury with TKA and revision surgeries.  The examiner also noted the Veteran's contention that his current left knee problems were the result of his service-connected right knee.  It was noted the Veteran had been retired since 1995 by reason of age or duration of work.  At the time of the examination, the Veteran was using a cane and had an antalgic gait.  X-rays of the left knee showed degenerative joint disease involving the medial and patellofemoral compartments and slight calcification in the area of the medial collateral ligament.  The examiner was unable to resolve whether the Veteran's left knee problems were due to the right knee condition without resorting to mere speculation on the basis that the Veteran had advanced/severe degenerative joint disease of the left knee per pre-surgery X-rays.  There was no specific mention of lumbar spine complaints or findings.  

In August 2010, the claims file was returned to the examiner for an addendum opinion to address the inadequate findings and rationale in the original VA opinion.  After reviewing the Veteran's claims folder a second time, the examiner concluded that the Veteran's left knee condition was not caused by or a result of a service-connected right knee condition nor was it permanently aggravated by it.  The examiner explained that while the Veteran had right knee instability and self-reported falls in the late 1980s, there was no substantial evidence of any specific traumatic left knee injury as a result.  Instead, the Veteran's left knee complaints occurred at the same time as his right knee complaints in 1989, with evidence of bilateral knee degenerative joint disease present at that time.  Also the Veteran had X-ray evidence of "CPPD," a chronic systemic joint condition unrelated to the service-connected right knee injury, which likely contributed to degenerative joint disease of the left knee.  The examiner also pointed out that there was no evidence of leg shortening or other mechanical defects, which would contribute to aggravation of the left knee condition.  Moreover clinical findings from the VA examination in 2006 showed no evidence of chronic abnormal gait.  

With regard the Veteran's lumbar spine disability with associated radiculopathy, the examiner concluded that it was not caused by or a result of the service-connected right knee disability nor was it permanently aggravated by it.  This conclusion was based on the lack of evidence of lumbar spine injury.  The examiner noted evidence of a back condition since at least 1989, according to clinic records, and a L3-5 laminectomy in 2003, again with no evidence of injury.  Other evidence including VA examination reports in 1995 and 2006 showed there was no documentation of a specific injury or progression of back pain related to the right knee condition.  The examiner also noted the Veteran had evidence of widespread osteoarthritis affecting multiple joints as well as spine.  

After a review of the conflicting evidence in this case, the Board finds the 2010 VA opinion highly probative as it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA examiner considered the Veteran's reported history of an in-service right leg fracture and post-service knee replacement, and of his reported left knee and low back complaints.  Also considered were the Veteran's beliefs that his left knee and lumbar spine conditions were the result of altered gait and weight bearing caused by his right knee disability; and that his left knee and lumbar spine disabilities had their onset, or were aggravated by falls caused by right knee instability.  The VA examiner reviewed this relevant medical and other history, aside from the results of the personal clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  As a result, the examiner was able to address fully the salient question as to the origin of the Veteran's current left knee and lumbar spine disabilities and their relationship to military service and/or service-connected disability.  

Careful consideration has also been given to the opinions of the private physician as to the nature and etiology of the Veteran's left knee and lumbar spine disabilities.  The Board is cognizant that this examiner has evaluated the Veteran over time and thus should be well aware of his condition and the medical treatment for it.  While the private opinions were supported by a rationale in that the physician implicated an altered gait as either causing or exacerbating the Veteran's left knee and lumbar spine disabilities, they were not accompanied by any clinical findings in support.  See Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of a physician to provide a basis for his or her opinion affects the weight or credibility of the evidence); Bloom v. West, 12 Vet. App. 1985 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

The opinion is further weakened by the fact that there is no indication the physician reviewed any other relevant evidence in the claims file in formulating his opinion, to include the medical records showing a low back injury in 1990.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Elkins v. Brown, (rejecting a medical opinion as "immaterial" where there was no indication that the physician reviewed the claimant's STRs or another relevant documents which would have enabled him to form an opinion as to service connection on an independent basis).  In this case, a detailed review of the record would also have revealed that notations of an altered gait do not appear in the clinical record until sometime in 2006, long after the degenerative joint disease of the left knee and lumbar spine had been clinically established.  

Therefore, after weighing all the evidence, the Board finds greater probative value in the 2010 VA examiner's conclusions, and, in light of the other evidence of record, that negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The private medical opinions, while not discounted entirely, are entitled to less probative weight in the face of the remaining evidentiary record. 

Consequently, the Board is unable to attribute the Veteran's current left knee and lumbar spine disabilities to his service-connected right knee disability.  In this case, the most probative and competent medical evidence of record fails to indicate that the right knee plays any role in the development or worsening of his left knee and lumbar spine disabilities.  Specifically, the 2010 VA examiner declined to find a nexus between the current conditions and the service-connected right knee.  Accordingly, service connection cannot be granted on a secondary basis.  See 38 C.F.R. § 3.310; Allen supra.  

Furthermore, to the extent that the Veteran is seeking service connection for lumbar spine disability on a direct basis, the Board is unable to attribute the post-service development of the lumbar spine disability to his military service.  The earliest recorded medical history places the presence of lumbar spine disability in 1990, 33 years after the Veteran's separation from active service in 1957.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, the record is negative for a competent medical opinion linking any current lumbar spine disability to military service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Thus, the Board finds that the preponderance of the evidence is against the claim on a direct basis and that the claim must be denied.  38 C.F.R. § 3.303.

In reaching this conclusion, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his hearing testimony.  His primary assertion is that his current left knee and lumbar spine disabilities are the result of service and/or service-connected disability.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed disabilities are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

In other words, while the Veteran is competent to observe an altered gait and its effect on his body, his opinion that his current left knee and lumbar spine disabilities were caused or aggravated by his service-connected right knee, is outweighed by the more thoroughly explained and detailed opinion from the 2010 VA physician on this etiological question.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  

Accordingly, the preponderance of the evidence is against both claims and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for left knee disability, claimed as secondary to service-connected status post right total knee replacement is denied.

Service connection for lumbar spine disability with right lower extremity radiculopathy, to include as secondary to service-connected status post right total knee replacement is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


